Citation Nr: 0914854	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-38 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the VA 
Regional Office (RO) in Oakland, California that denied 
service connection for the Veteran's PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran initially requested a hearing before the Board in 
Washington, D.C.  He was notified by a February 12, 2009 
Board letter that his hearing was scheduled on for April 7, 
2009.  

On March 26, 2009, the Board received a letter from the 
Veteran indicating that he was unable to appear at his 
scheduled hearing in Washington, D.C. due to his treatments 
for lung and throat cancer.  At that time, he requested 
scheduling of a hearing before the travel Board sitting in 
Portland, Oregon.

The Board finds that the Veteran has filed a timely motion 
for rescheduling his Board hearing based upon good cause.  
See 38 C.F.R. §§ 20.702(c); 20.1304(b).  Accordingly, the 
motion to reschedule the Veteran for a travel Board hearing 
is granted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
the travel Board sitting in Portland, 
Oregon.  Notice should be sent to the 
Veteran and to his representative in 
accordance with applicable regulations.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




